Citation Nr: 1619973	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left elbow olecranon bursitis (left elbow disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 


FINDING OF FACT

The Veteran's left elbow disability is not etiologically or causally related to service.


CONCLUSION OF LAW

The criteria for service connection for the left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. 
§ 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 
38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Service Connection Analysis

The Veteran contends that he is entitled to service connection for his left elbow disability because it stems from an in-service injury.  He testified before the Board in November 2015 that he hit his elbow on the door of a truck during service and that he reported to sick call for the injury.  He injured his elbow in a similar manner numerous times during service but did not visit sick call for subsequent injuries.  The Veteran stated that his elbow bothered him during and after service but he did not seek treatment because he had more pressing medical issues. 

The Veteran's service treatment records show that he was treated after hitting his elbow on a truck in June 1977.  It was noted that x-rays were negative.  He was diagnosed with a soft tissue injury and given a T3 physical profile for seven days.  In June 1978 he was again treated after hitting his left elbow on the steering wheel of a truck.  Minor tenderness and minimal swelling was noted, and an x-ray was ordered but determined to be negative.  The Veteran's March 1979 separation examination revealed no abnormalities regarding his upper extremities.  After his active service, he remained in the Reserves for a number of years, and Reports of Medical History dated in 1983 and 1988 show denials by the Veteran of having a painful shoulder or elbow.

The Veteran was afforded a VA examination in September 2012 for his left elbow disability.  The Veteran reported that his symptoms onset in 1977 while working as a duty driver in Germany and have worsened over the years.  The examiner conducted diagnostic testing and diagnosed the Veteran with olecranon bursitis.   She opined that the Veteran's left elbow disability was less likely than not incurred in or caused by service because the documented in-service injury was likely insufficient "to cause olecranon bursitis that persists for 35 years without any other documentation of [an] ongoing problem."

The Veteran's VA medical records from April 2001 to July 2014 are associated with the claims file.  They indicate that he complained of a painful left elbow in February and March of 2014 and that he stated his elbow did not bother him until approximately 10 years after service.  
The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's left elbow disability is not related to service.  In making this determination, the Board finds the September 2012 medical opinion particularly probative.  The examiner reviewed the Veteran's medical history and provided a rationale that the type of elbow injury shown during service would less likely lead to the type of elbow condition the Veteran now has.  She based her opinion, in part, on the lack of documentation in the post-service medical records of continuing problems.  Her observation in this respect is accurate, as discussed more below.

The Board finds that it is significant that the Veteran denied experiencing elbow pain during Reserve examinations in 1983 and 1988.  A review of his post-service medical records shows treatment for numerous medical conditions, including a left shoulder disability, but no report of left elbow pain until close in time to filing a claim for compensation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Although the Veteran testified before the Board that he had ongoing pain since service and did not complain about his elbow because of more pressing injuries, his VA records show that he stated his symptoms began approximately 10 years after service.  In addition to VA, his file contains private medical records dated in the 1980s and 1990s concerning treatment for other orthopedic issues, yet with no mention of the elbow.  It is reasonable to assume that if the elbow had, in fact, been bothering the Veteran for a decade or more, he would have expressed such to a medical provider, even if it was a more severe disability that had actually brought him into the doctor's office.  The fact that he had ample opportunity over the years to do so, but did not, weighs heavily against the claim he now makes that he has had continuous symptoms since service.

To the extent that his statements can be found credible, as a lay person, the Veteran does not have the requisite knowledge, training, or experience necessary to render a competent medical opinion regarding the cause of his left elbow disability as it is a medically-complex disorder.  See Kahana, 24 Vet. App. at 437 (recognizing an ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  While the Veteran is competent to report observable symptoms, under the specific facts of this case that include no symptoms for at least 10 years following service and no diagnosis for over 30 years, the Veteran is not competent to relate his condition to his in-service injury.  Jandreau, 492 F.3d 1372.  Thus, the Veteran's statements, in the context of this case, do not constitute competent evidence that has any tendency to relate the current left elbow disability to his in-service injury.

In consideration of the competent lay and medical evidence, the Board finds that the criteria for service connection for the left elbow disability have not been met.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply and service connection must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied.  In August and September 2012, the RO mailed pre-adjudicatory letters to the Veteran that outlined the evidence required to substantiate his claim, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice concerning his claim. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, the Board hearing transcript, and the Veteran's statements.  Many years of VA outpatient records are in the file.  The Veteran reported to the Veterans Law Judge in November 2015 that older VA medical records may exist, but that they will not reflect complaints of or treatment for a left elbow condition.  The Veterans Law Judge explained to the Veteran that if these records did contain relevant evidence, VA would make efforts to obtain them.  The Veteran reported that he only mentioned his elbow within the last year.  The Board thus finds that a remand to obtain these VA records would result in additional delay without having a reasonable chance of benefiting the Veteran's claim and that it is unnecessary in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA's duty to assist is limited to obtaining relevant records.  Relevant records are "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  There is no reasonable possibility the older VA treatment records will help the Veteran substantiate his claim since he clearly testified he did not complain of or seek VA treatment for the elbow prior to 2014.  

The Veteran was also afforded a VA examination in September 2012 to assist in determining the nature and etiology of the Veteran's left elbow condition.  The Board finds that the September 2012 examination was adequate because it was based on an accurate review of the Veteran's record, history, and symptomatology, and included a conclusion and detailed rationale.  

Additionally the Veteran provided testimony at a Board hearing in November 2015.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to service connection for left elbow olecranon bursitis (left elbow disability) is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


